This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 NICKIE SAUNDERS,

 3          Petitioner-Appellant,

 4 v.                                                                                   NO. 34,575

 5 KAITLYNN RODRIGUEZ and
 6 ROBERT GARCIA,

 7          Respondents-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
 9 Raymond L. Romero, District Judge

10 Nickie Saunders
11 Carlsbad, NM

12 Pro Se Appellant

13 Kaitlyn Rodriguez
14 Robert Garcia
15 Carlsbad, NM

16 Pro Se Appellees

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.

19   {1}    Petitioner-Appellant Nickie Saunders (Petitioner) appeals from the district
 1 court’s order denying her petition to be appointed as the kinship guardian for Donovan

 2 H. (Child). On May 21, 2015, this Court issued a notice of proposed disposition

 3 wherein we proposed to affirm the district court’s decision. Child’s mother filed a

 4 document with this Court asserting that she no longer consents to Petitioner being

 5 appointed guardian of Child. This information, however, was not before the district

 6 court and this Court, therefore, will not consider it on appeal. See State v. Reynolds,

 7 1990-NMCA-122, ¶ 16, 111 N.M. 263, 804 P.2d 1082 (“Matters outside the record

 8 present no issue for review.”). Petitioner, on the other hand, has not filed a

 9 memorandum opposing this Court’s notice of proposed disposition, and the time for

10 doing so has now passed. See Frick v. Veazey, 1993-NMCA-119, ¶ 2, 116 N.M. 246,

11 861 P.2d 287 (“Failure to file a memorandum in opposition constitutes acceptance of

12 the disposition proposed in the calendar notice.”). Accordingly, we affirm the district

13 court’s decision for the reasons articulated in this Court’s notice of proposed

14 disposition.

15   {2}   IT IS SO ORDERED.

16                                                ______________________________
17                                                MICHAEL E. VIGIL, Chief Judge
18 WE CONCUR:

19 _________________________________
20 MICHAEL D. BUSTAMANTE, Judge

                                              2
1 _________________________________
2 JONATHAN B. SUTIN, Judge




                                  3